Case 2:20-cv-02553-STA-tmp Document 58 Filed 03/25/21 Page 1 of 1                     PageID 32




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


TEAMSTERS LOCAL 237 WELFARE )
FUND, individually and on behalf of )
Others similarly situated,          )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                       No. 2:20-cv-02553-STA-tmp
                                    )
SERVICE MASTER GLOBAL               )
HOLDINGS, INC. et al.,              )
                                    )
      Defendants.                   )


      ORDER GRANTING COUNSEL’S MOTION FOR LEAVE TO WITHDRAW


       Before the Court is counsel for Defendants Charles I. Malone’s Motion for Leave to

Withdraw (ECF No. 57) filed March 24, 2021. Counsel requests permission to be relieved from

further responsibilities as counsel of record in this case. For cause counsel states that he is no

longer employed at the firm of Butler Snow LLP and has moved to a new firm. Defendants will

continue to be represented by other counsel of record. For good cause shown, counsel’s Motion

is GRANTED. Charles I. Malone is relieved all further responsibilities in this matter.

       IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: March 25, 2021




                                                1
